Citation Nr: 0421549	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  99-00 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased initial evaluation of status post 
repair, medial collateral ligament, left knee, with residual 
scar (formerly called left knee condition), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1988 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1998 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran experiences pain, soreness and looseness in 
the left knee.  The veteran does not exhibit loss of motion 
of the knee; there is no evidence of ankylosis, locking, 
subluxation, instability, gross weakened motion, excessive 
fatigability, incoordination or inability to execute skilled 
movements smoothly


CONCLUSION OF LAW

The criteria for an increased disability rating for 
evaluation of status post repair, medial collateral ligament, 
left knee, with residual scar (formerly called left knee 
condition), currently rated as 10 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.59, 4.7, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 
5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of a October 1998 rating decision, a December 
1998 statement of the case and April 1999, May 2000 and 
February 2004 supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  Additionally, 
the RO included in the February 2004 supplemental statement 
of the case, respective responsibilities of VA and the 
veteran to identify and/or secure evidence, listed the 
evidence and asked the veteran to submit and authorize the 
release of additional evidence.  Accordingly, the Board finds 
that the veteran has been afforded all notice required by 
statute.  He was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA and private treatment 
records, held a regional hearing and scheduled an 
examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran was granted service connection for residuals, 
left knee injury with an evaluation of zero percent 
disabling, by means of an October 1998 rating decision.  The 
veteran perfected an appeal with respect the disability 
rating.  The Board notes that a February 2004 supplemental 
statement of the case increased the veteran's initial 
disability evaluation to 10 percent disabling for evaluation 
of status post-repair, medial collateral ligament, left knee, 
with residual scar.  

Prior to the October 1998 rating decision the veteran 
presented for a June 1998 VA examination.  With regards to 
his knee disability, the veteran reported subjective 
complaints of discomfort with sports activity and walking and 
occasional soreness and looseness.  The veteran did not wear 
a brace and denied redness, warmth or swelling of the knee.  
Objective findings were normal knee motion at 0 degrees 
extension and 140 degrees of flexion bilaterally.  

Following his perfected appeal, the veteran was scheduled for 
an additional VA examination in April 2003.  Subjective 
complaints were a sense of looseness and some pain with 
activities, pain along the medial side associated with 
looseness.  The veteran denied  locking, catching or giving 
away of the knee; fatigability or weakness; and 
incoordination.  The veteran did report increased pain when 
he is more active but does not wear a brace and has not 
sought medical care for his knee in several years.  
Examination revealed a well-healed scar.  Objective findings 
were normal range of motion of 0 to 140 degrees, no effusion.  
The medial collateral ligament was stable to valgus stress, 
but no instability was present.  The Lochman's test was 
negative.  Lateral collateral ligaments were stable.  Medial 
and lateral joint lines were non-tender.  There was minimal 
crepitance noted from the patellofemoral joint.  There was no 
atrophy of the quadriceps, hamstrings or leg musculature.  
There was normal strength in flexion and extension of the 
knee and no increased pain with motion.  There was no 
antalgia in the veteran's gait.  The examiner's diagnosis was 
"status post repair, medial collateral ligament, left knee 
with no evidence of laxity of the knee."  The veteran 
appeared to have some mild chondromalacia patella.  There was 
no loss of motion of the knee, no evidence of ankylosis, 
locking, subluxation, instability, gross weakened motion, 
excessive fatigability, incoordination or inability to 
execute skilled movements smoothly.   

Following this examination the veteran's disability 
evaluation was increased to 10 percent disabling effective 
May 2, 1997.  The RO held that a 10 percent disability 
evaluation was warranted due to subjective complaints of pain 
and crepitus and ossification shown on examination under 
38 C.F.R. § 4.59

The veteran's right knee disability has been evaluated 
pursuant to 38 C.F.R.              § 4.71a, Diagnostic Codes 
5057-5260.  Looking to the diagnostic criteria for limitation 
of motion of the knees, the Board first notes that normal 
flexion is to 140 degrees and normal extension is to 0 
degrees.  38 C.F.R. § 4.71, Plate II.  Under Code Diagnostic 
5260 for limitation of flexion, a 10 percent rating is for 
application when limited to 45 degrees, and a 20 percent 
rating is for application when limited to 30 degrees.  Under 
Diagnostic Code 5261 for limitation of extension, a 10 
percent rating is for application when limited to 10 degrees, 
and a 20 percent rating is for application when limited to 15 
degrees.  The Bord notes that Diagnostic Codes 5260-5261 are 
not for application because the veteran has exhibited normal 
range of motion.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and a finding of severe recurrent subluxation or 
lateral instability is necessary for an award of 30 percent.  
The April 2003 examination revealed no subluxation or 
instability to warrant a disability evaluation greater than 
10 percent.

VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  
However, a review of the medical evidence reveals that there 
have been no findings suggesting that the veteran suffers 
from degenerative joint disease of the right knee. 

As for other Diagnostic Codes, the Board notes that nonunion 
of the tibia or fibula, and damage or dislocation to the 
cartilage or effusion into the joint have not been shown.  
Diagnostic Codes 5259, 5262.  As such, the Board can find no 
Diagnostic Code under which to grant a rating greater than 10 
percent disabling.

The nature of the original disability has been reviewed, as 
well as the functional impairment, which can be attributed to 
pain and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  While the Board acknowledges the 
veteran's contention that has a sense of looseness and he 
experiences some pain with activities, the medical evidence 
does not show (even when considering pain and weakness) a 
left knee impairment within the meaning of Diagnostic Code 
5257 so as to allow for a disability rating greater than 10 
percent under that code, nor does it show compensable 
limitation of motion under Diagnostic Code 5260 or 5261.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  As such, this case does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for a more 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's left knee disability has resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment as a pilot.  The Board is therefore 
not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased initial evaluation of status post 
repair, medial collateral ligament, left knee, with residual 
scar (formerly called left knee condition), currently 
evaluated as 10 percent disabling is denied



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



